Citation Nr: 9916192	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-49 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increase in a 10 percent rating for a 
fungal skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an July 1996 VA RO decision, which denied an increase in 
a 10 percent rating for the veteran's service-connected 
fungal skin condition.  An RO hearing was held in December 
1996.  In February 1998, the RO granted a temporary total 
convalescent rating from June 23, 1997 through July 1997 
based on toenail surgery; and a 10 percent rating was 
continued thereafter.


REMAND

The veteran's claim for an increased rating for a fungal skin 
condition is well grounded, meaning plausible, and the file 
indicates there is a further VA duty to assist him in 
developing the claim. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159; Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).

Recent medical records describe a fungal skin condition of 
the feet (tinea pedis) and toenails (onychomycosis with 
onychogryphosis), and VA examinations in 1997 and 1998 were 
limited to these areas.  However, past medical records and 
rating decisions note the fungal skin condition has involved 
other areas of the body as well, including the groin (tinea 
cruris) and hands (tinea manus).  As it appears the veteran 
is service connected for a fungal skin condition of any area 
of his body, it is the judgment of the Board that another VA 
examination is warranted which describes any current 
involvement of all areas of the body (not just the feet and 
toenails).  Littke v. Derwinski, 1 Vet.App. 90 (1990).  Any 
ongoing treatment records should also be obtained.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for a skin condition (on any 
area of his body) during and since 1997.  
The RO should then obtain copies of the 
related medical records which are not 
already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his fungal skin 
condition.  The claims folder should be 
provided to and reviewed by the examiner.  
The doctor should examine the veteran's 
entire body and fully describe all areas 
of fungal infection and residuals.  Color 
photographs of all affected areas should 
be taken.

Thereafter, the RO should review the claim for an increased 
rating.  If the claim is denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, and given an opportunity to respond, before the 
case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





